Boyce, J:
The evidence now before the court, and that which the plaintiff proposes to offer, fails to show that the defendant is guilty of the excessive use of intoxicating liquors.
“Habitual drunkenness” in the statute must be understood in its ordinary and popular meaning, that is, the condition of one given over to the use of alcoholic liquors. The habitual use of an drugs, though it may cause a condition similar to that produced nactio by the excessive use of intoxicating liquors, will not sustain for divorce, the cause being based upon “habitual drunkenness.”
The petition will be dismissed without prejudice.